DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on October 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-9, 12-14 and 18 have been amended.
Claims 21-22 have been added.
Claims 10-11 have been canceled.
Claims 1-9 and 12-22 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
Response to Amendments
Applicant amendments to claims 1-6, 8-9, 12-14 and 18  are acknowledged.  
Response to Arguments 
Applicant's arguments regarding 101 and 103 rejections have been considered, but not found persuasive.   Applicant argues:
A.  The present application is directed to improving the functionality of a display interface because it allows one or more users to easily oversee production 


Examiner’s Response:  The claimed invention is directed to associating a Bill of Material, a Bill of Process and resources, which is a mental process. The limitations on holding a part list, holding a process list, holding a resource list, associating information and displaying information is a process that under its broadest reasonable interpretation could be performed by hand but for the recitation of generic computer elements.  Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process.  There is no technical improvement involved.  The invention is basically displaying a chart of associated information.  Anyone could be able to draw a picture associating a part with a process and various resources.  


B.  Similar to Core Wireless, the present claim 1 recites additional elements of “associate[ing| an item included in the part list with an item included in the process list” “associate[ing]| the item included in the part list or the item included in the process list with the plurality of resources at the plurality of work areas” and “display[ing] the item of the part list, the item of the process list and the plurality of resources at the plurality of work areas, wherein the item in the process list and a part-based configuration of the item in the part list are bi-directionally associated with each other, and [...] display[ing] a tree view connecting the item of the process 

For example, referring to FIG. 8 and 4 [0020]-[0025] of the present application, the present application allows the user to easily recognize the associations among products or parts included in the BOM, and processes and resources included in the BOP by integrally managing the BOM and the BOP, and showing the bi-directional associations between each of the processes (e.g., processes P1-P3) to different parts and resources (e.g., parts B-D and tools x2, yl and z2). Similar to the Core Wireless, the claimed invention introduces a particular manner of summarizing and presenting information in an improved display interface, and allows the user to efficiently navigate through the display interface to rapidly recognize and locate information of interest.


Examiner’s Response:  In Core Wireless, the specification confirmed that these claims disclosed an improved user interface for electronic devices, particularly those with small screens. It taught that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user to scroll around and switch views many times to find the right data/functionality. Because small screens "tend to need data and functionality divided into many layers or views," prior art interfaces required users to drill down through many layers to get to desired data or functionality. That process could "seem slow, complex and difficult to learn, particularly to novice users." The disclosed invention improved the efficiency of using the electronic device by bringing together "a limited list of common functions and commonly accessed stored data," which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up." The speed of a user's navigation through various views and windows can be improved because it "saves the user from navigating to the required application, opening it up, and then navigating 

a. Apple, Inc. v. Ameranth, Inc. 842 F.3d: Generating restaurant menus.  “The patents claim systems including menus with particular features. They do not claim a particular way of programming or designing the software to create menus that have these features, but instead merely claim the resulting systems. Id. Essentially, the claims are directed to certain functionality — here, the ability to generate menus with certain features. Alternatively, the claims are not directed to a specific improvement in the way computers operate”.

b. Trading Technologies v. IBG LLC, 921 F.3d: Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly.  “These claims are directed to a financial trading method used by a computer. We see no technological invention in this software method for trading. The claims require receiving bid and offer information from an electronic exchange, displaying such information ("bid indicators" and "offer indicators"), and sending an order to the electronic exchange based on a user input. The two claims differ mainly in the way the user places the order (clicking and dragging an "order icon" to a location on the price axis versus selecting a point on the price axis). In each case, the Board applied the considerations of § 42.301(b) and found that the claims do not recite a technological feature that is novel and unobvious over the prior art and do not solve a technical problem with a technical solution for essentially the same reasons”.

C.  Muehleck’s hierarchical tree fails to show that the item in the process list and a part-based configuration of the item in the part list are bi-directionally associated with each other.  In contrast, the BOM and BOP are directly and bi-directionally associated with each other in the claimed invention and Muehleck fails to teach or 

Examiner’s Response:  Muehleck discloses the viewing of all components and processes associated with any product on a display (Muehleck column 2 lines 10-17).  Muehleck does not exclude bi-directionality and applicant’s specification is vague when explaining bi-directionality (paragraph 0018-applicant’s spec).  The “wherein” clause including this aspect on the claim, does not say what the bi-directionality is doing, therefore it is not limiting the claim (MPEP 2111.04).  In addition, a new introduced reference of Kataria evidences that Bi-directional flow of a signal (data) is known in the art (see at least paragraph 0085).  


Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 12-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” 
Regarding Claims 1, 12 and 13 the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to associating a Bill of Material, a Bill of Process and resources, which is a mental process.  Other than reciting, a display, a processor and a memory nothing in the claims precludes the steps for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the storing, associating and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.



Regarding dependent claim 22, this claim is directed to limitations which serve to limit the work areas and the resources.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari (2014/0364985) in view of Muehleck (US PAT 6,223,094 B1), further in view of Kataria (US 2007/0192715 A1).

Claim 1

Tiwari discloses the following limitations:

A process design support apparatus, comprising:
a display; (see at least paragraph 0083).

a processor; and (see at least paragraph 0026).

a memory in circuit communication with the processor, wherein(see at least paragraph 0026).

the processor is configured to execute program instruction stored in the memory to:
hold a part list representing a part included in a product;(see at least abstract and paragraph 0025-0026 Bill of Material creation).

hold a process list representing a process included in a process sequence; and (see at least paragraphs 0025- Bill of Process, 0026-0028 and 0067-0071).

hold a resource list including a plurality of resources at a plurality of work areas; (see at least figures 10-11 and  paragraph 0068 – the MEResource link may link the fixtures and tools of the master BOM to the BOP operation as component allocation).

associate an item included in the part list with an item included in the process list;  (see at least figure 14, paragraphs 0025- “creation of a product link between a master BOM and BOP”, 0026-0029 and 0066-0071).

associate the item included in the part list or the item included in the process list with the plurality of resources at the plurality of work areas; and (see at least figures 10-11 and  paragraph 0068 – the MEResource link 242 may link the fixtures and tools of the master BOM to the BOP operation as component allocation).

Tiwari discloses linking the BOM and the BOP and updating information from the Master BOM to the BOP operation; Tiwari does not explicitly discloses displaying the information however Muehleck does:

display the item of the part list, the item of the process list; wherein the item in the process list and a part-based configuration of the item in the part list are bi-directionally associated with each other, and (see at least figure 4, column 2 lines 50-67 and column 4 lines 25-30).

wherein the processor is further configured to execute the program instruction stored in the memory to control the display to display a tree view connecting the item of the
process list, the part-based configuration of the item in the part list (see at least figure 4, column 1 lines 45-50 and column 3 lines 1-5). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Tiwari and Muehleck in order to enable viewing of all components and processes associated with any product on a display (Muehleck column 2 lines 10-17). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Tiwari discloses linking the fixtures and tools of the master BOM to the BOP.  Muehleck does not explicitly discloses displaying the resources in combination with the parts and processes; however, tree display of components and processes is well known and since Tiwari discloses linking that information to resources, to add this information to the display on Muehleck would have been an obvious modification in view of the teachings.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Tiwari and Muehleck in order to enable improved graphical viewing of  a bill of material of a product (Muehleck column 2 lines 55-60). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable 


Also, Kataria evidences that graphical user interfaces for displaying information on hierarchical tree structures containing materials, processes and equipment used on the development and manufacturing of a product are known in the art (see at least abstract, figure 5, figure 26-“Bill of Material, Bill of Equipment, Bill of Process” and paragraph 0355).

Kataria also discloses bi-directional data exchange (see at least paragraph 0085).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Tiwari and Muehleck with Kataria in order to facilitate product information management- Kataria paragraph 0002). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore, Tiwari discloses the following limitations:

wherein the processor is further configured to execute the program instruction stored in the memory to associate items selected by a user with each other, at least one of the items being included in the part list and at least another one of the items being included in the process list (see at least paragraphs 0023-0029).

Claim 3
Furthermore, Tiwari discloses the following limitations:

wherein the processor is further configured to execute the program instruction stored in the memory to receive a dependency source item included in one of the part list and the process list and a dependency destination item included in the other one of the part list and the process list from the user and sets a dependency relationship between the received items. (see at least figure 2, paragraphs 0024-0029 and 0031).


Claim 4
Furthermore, Tiwari discloses the following limitations:

wherein, when a combination of the dependency source item and the dependency destination item received from the user is a predetermined combination, the processor is further configured to execute the program instruction stored in the memory to set the dependency relationship between the received items according to the predetermined combination (see at least figure 2, paragraphs 0024-0029 and 0031).

Claim 5
Furthermore, Tiwari discloses the following limitations:

wherein, when the user drags and drops a first item included in a first list, which corresponds to the part list or the process list, to a second item included in a second list, the processor is further configured to execute the program instruction stored in the memory to set   one of the first item and the second item as the dependency source item and the other item as the dependency destination item. (see at least paragraphs 0024-0029 and 0066-0080).

Claim 6
Furthermore, Tiwari discloses the following limitations:

wherein the processor is further configured to execute the program instruction stored in the memory to receive a quantity of the dependency destination item needed by the dependency source item from the user and associates the received quantity with the dependency relationship set between the dependency source item and the dependency destination item. (see at least figures 2, 6, paragraphs 0024-0029).

Claim 7
Furthermore, Tiwari discloses the following limitations:

wherein the part list holds the product, the part included in the product, and the part-based configuration of the product based on the part in association with each other; (see at least abstract and paragraph 0025-0026 Bill of Material creation).

wherein the process list holds the process sequence and the process included in the process sequence in association with each other (see at least paragraphs 0025- Bill of Process, 0026-0028 and 0067-0071).

Claim 8
Furthermore, Tiwari discloses the following limitations:

wherein the processor is further configured to execute the program instruction stored in the memory to receive, as an associable combination of a dependency source item and a dependency destination item, at least one of: a combination of the product or the part included in the part list and the process sequence included in the process list; and a combination of the process included in the process list and the part-based configuration included in the part list, from a user. (see at least figure 11 and paragraphs 0024-0029).

Claim 9
Furthermore, Tiwari discloses the following limitations:

wherein the processor is further configured to execute the program instruction stored in the memory when a change is made to the item included in the part list or the item included in the process list, extract a different item affected by the change, based on the association of the item included in the process list. (see at least paragraphs 0023 and 0028-0029).

Claim 21 

Furthermore, Tiwari discloses the following limitations:

 wherein the processor is further configured to execute the program instruction stored in the memory to control the display to display a list of extracted items, and highlight the different item affected by the change (see at least paragraphs 0023 and 0028-0029).


Claim 22
Furthermore, Tiwari discloses the following limitations:

wherein the respective work areas are manufacturing sites, and wherein the plurality of resources include at least one of an equipment, a tool or a mold (see at least figure 10, paragraphs 0025 and 0068).

As per claims 12-20, claims 12-20 recite substantially similar limitations to claims 1-8 and are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Takeaki (JP 2003241822 A) discloses a management computer system 70 .


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687